DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114; Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2022 has been entered.
 	Claim(s) 1, 9, 16-24 and 26 is/are pending.
Claim(s) 1, 9, 16, 22, 23, 24 is/are currently amended.
Claim(s) 26 is/are new.
Claim(s) 2-8, 10-15, and 25 is/are acknowledged as cancelled.
The previous indication of allowability of Claim 22 is WITHDRAWN in view of the amendment to Claim 22, discussed below. 
	The action is NON-FINAL. 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the rejection is mooted by cancellation and is accordingly WITHDRAWN.

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 10, 15, 16, 17, 19, 20, 21, 24, and 25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0190348 to Ichiki, as understood, the Remarks rely on the amendment deleting the “transition metal” and “post-transition metal” language, limiting the metal cations to the species recited. (Remarks of 10/30/2022 at 11 – “The cited reference, Ichiki, uses different metals (Cu, Ag, Ni) from those in present Claim 1.”). Previously, the claim recited all transition metal cations and post-transition metal cations, in addition to the species claimed.  The rejection is obviated by amendment, and is accordingly WITHDRAWN. 
II. With respect to the rejection of Claim(s) 9, 10, 17, 18, and 23 under 35 U.S.C. 103 as being unpatentable over US 2007/0190348 to Ichiki as applied to claim 1 above, and further in view of Cho, et al., Effective load transfer by a chromium carbide nanostructure in a multi-walled carbon nanotube/copper matrix composite, Nanotechnology 2012; 23: 315705: pp. 1-10 (hereinafter “Cho at __”), the rejection is WITHDRAWN in view of the amendments to Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1, 9, 16-21, 22-24, and 26 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “a metal cation that remains water soluble.” This language has also been added to Claim 22, which was rewritten in independent form. As understood, this language was not pending in previously pending Claim 1 and Claim 22. MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks do not point out any support for this language. (Remarks of 10/30/2022 at 7). As understood, the only mention of the word “soluble” was in Claim 1 as originally filed, in reference to the surfactant. There is no discussion of a metal cation that remains water soluble after “ionically associat[ing]” with, e.g. any number of insoluble carbon allotropes like carbon nanotubes, graphite, etc. If the relevant passage has been inadvertently overlooked, citation with particularity might be helpful in withdrawing the rejection. Dependent claims not specifically addressed import the issues of the claims from which they depend. This is a new matter rejection. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 9 and 16 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Soylak, et al., Chromium and iron determinations in food and herbal plant samples by atomic absorption spectrometry after solid phase extraction on single-walled carbon nanotubes (SWCNTs) disk, Food and Chemical Toxicology 2010; 48: 1511-1515 (hereinafter “Soylak at __”).  

With respect to Claim 1, this claim has been amended to require “(a) contacting particles of a carbon allotrope selected from the group consisting of graphite, carbon black, carbon fiber, graphene, fullerenes, and carbon nanotubes with a water soluble surfactant comprising an organic portion and an anionic portion wherein the anionic portion is bonded to the organic portion and wherein the anionic portion is either: (i) ionically associated with a cation so that the organic portion of the surfactant is adsorbed onto the surface of the particles of the carbon allotrope to produce surfactant modified particles; or (ii) ionically associated with a metal cation that remains water soluble selected from the group consisting of Cr, Ce, V, U, Th, Nb, Si, Mo, Fe, Ta, Ti, Zr, W, Hf, Co, and Mn or mixtures thereof to produce metal ion modified particles.” (emphasis added to illustrate that the claim is reciting alternatives).  Soylak teaches contacting single-walled carbon nanotubes with a suspension of sodium dodecyl sulphate (i.e. SDS, a surfactant). (Soylak at 1512, col. 1 - 2.3. Preparation of single-walled carbon nanotube (SWCNTs) disk). Soylak teaches that water was used in all experiments, suggesting that the solution is aqueous and the surfactant is water soluble. (Soylak at 1512, col. 1 - 2.1. Reagents and solutions). This surfactant/nanotube composition is formed into a disk. This disk is in turn contacted with iron and chromium ions. (Soylak at 1512, col. 2 – 2.4 Solid phase extraction procedure). This process results in the metals being retained on the nanotube/surfactant disk. Id. (“the retained metals”). All of this reads on alternative (a)(i). The Office cannot evaluate the material of Soylak and determine which portion is bonded/associated to which portion, however note that sodium dodecyl sulfate is taught in the specification as a surfactant that can be used in the invention. See e.g. (S. 2: [0017] et seq.). As such, it is expected that the “portions” are “associated” as claimed. Note also that this reference basically reads on “Example 1” in the Specification, without the addition of molten aluminum – which of course is not claimed in Claim 1. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). This serves as the basis for the rejection under 35 USC 102/103. See MPEP 2112 III. 
Claim 1 further requires “(b) contacting the surfactant modified particles of (i) with a metal cation selected from the group consisting of Cr, Ce, V, U, Th, Nb, Si, Mo, Fe, Ta, Ti, Zr, W, Hf, Co, and Mn or mixtures thereof to replace some or all of the cations of the surfactant modified particles with a metal cation or mixtures thereof to produce metal ion modified particles.” This limitation is limiting an alternative in limitation (a) that was not rejected. As such, it does not need to be addressed – i.e. this limitation does not limit limitation (a)(ii). 
As to Claim 9, chromium is taught. (Soylak at 1512, col. 1-2). 
As to Claim 16, carbon nanotubes are taught. Id.

Conclusion
The Tong reference made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736